Case 2:19-cv-04939-JCJ Document 2 Filed 10/30/19 Page 1 of 1

AQ 440 (Rey. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-4939

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 ())

This summons for (name of individual and ttle, if any) b lax é ae {he is, © L ic tnd Sm “fh Kk}. ce

was received by me on (date) Ja. 28.14 » Beech on Cove:

Date:

LJ 1 personally served the summons on the individual at (place)

on (date) 5 or

[-] 1 left the summons at the individual's residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual's last known address; or

icc the Summons on (nae of individual) el CMe Peralege| , who is

designated by law to accept service of process on behalf of (name of organization) (7 levtie Ss 4b k\y @ LLe
an k Spotl sae Betchem Cerf On (date) Jo. 29-17 aE

[_] L returned the summons unexecuted because ‘or

[J Other (specify):

My fees are $ for travel and $ for services, for a total of $

| declare under penalty of perjury that this information is true.

lo 29-19 (I C Lis

Server's signature

Kabect Crmplell- Crecess Stover

Printed name and title

gins. BH om Fh. ln, Pe. 19748

Server'y address

Additional information regarding attempted service, etc:
